Citation Nr: 1633516	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include on a secondary basis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's appeal was previously remanded by the Board in January 2015, and December 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident of service origin.


CONCLUSION OF LAW

The criteria for the establishment of service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duty to notify was satisfied by a letter sent in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records have also been associated with the claims file.  

The Board recognizes that the Veteran has applied for and may be receiving benefits from the Social Security Administration (SSA) for his mental health disability and bilateral knee pain, based on an April 2013 submission claiming total disability based on individual unemployability (TDIU).  Under 38 C.F.R. § 3.159(c)(2), VA must obtain a claimant's SSA records if they are relevant to the claim at issue.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  VA does not have an obligation to obtain the Veteran's SSA records, when they are not relevant to the claims on appeal.  See Golz, 590 F.3d at 1323 ("when a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established."). 

The Veteran has not indicated that his SSA records relate to his sleep apnea, or the etiology of that disability.  The Board views the context of the April 2013 statement as a statement regarding the severity of his disabilities, and the basis for this request for TDIU.  Thus, additional efforts to assist the Veteran and obtain SSA records for his sleep apnea disability would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The prior remand instructions were substantially complied with for the Veteran's claim.  The December 2015 Board remand instructions sought updated medical records, and an addendum nexus opinion with regard to the Veteran's claim for sleep apnea, which was obtained in March 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The March 2016 opinion is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Facts and Analysis 

The Veteran was diagnosed with obstructive sleep apnea at a sleep apnea Disability Benefits Questionnaire (DBQ) in September 2015.  The March 2016 VA examiner did not refute the diagnosis.  Thus, the Veteran suffers from a current disability and fulfills the first element of service connection.

The Veteran is not claiming that his sleep apnea is directly related to his military service.  38 C.F.R. § 3.303.  Rather, it is the Veteran's contention that his sleep apnea is related to his weight gain from his service-connected disabilities, and/or medication taken for his service-connected disabilities.  Accordingly, because the Veteran does not contend that his sleep apnea is directly related to service, and because the record similarly does not reasonably raise the theory of direct service connection, the Board will address only whether the Veteran is entitled to service connection for sleep apnea on a secondary basis only.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The Veteran in his December 2011 Statement in Support of Claim, specifically sought service connection for sleep apnea on a secondary basis.  The Veteran asserted that his sleep apnea was due to the medications he took for his service-connected disabilities.  The Veteran stated that he was prescribed prednisone which caused him to gain over ninety pounds, which caused him to develop sleep apnea.    

In a September 2010 addendum, VA medical records show that the Veteran was diagnosed with moderate obstructive sleep apnea, morbid obesity, and excessive daytime sleepiness.

A private medical report dated from December 2010 from M.P., PSY. D. stated that the Veteran's knee injuries prevent him from athletic activities, or any exercise at all, which has led to substantial weight gain.  The private report also noted that weight gain is a well-known side effect of prednisone.  The private report concluded that the Veteran's excess weight was also a factor in the Veteran developing sleep apnea.   

In February 2012 the Veteran underwent a sleep apnea DBQ.  The Veteran was diagnosed with sleep apnea.  In review of the Veteran's medical history, the Veteran stated that he sought mental health treatment and took prescription medication for his mood disorder, that he utilizes a CPAP machine, and that he was placed on steroids for his bilateral retropatellar pain.  The Veteran reported that he gained 95 pounds since being placed on steroids.  The examiner reviewed the Veteran's sleep apnea symptoms, and a sleep study performed in June 2010.  In review of the Veteran's functional impact, the examiner noted that the Veteran had gained 95 pounds over a twelve year period.  The examiner concluded that the Veteran's sleep apnea was not caused by or a result of any medication taken for depression, retropatellar pain syndrome with degenerative joint disease of the knees.  The examiner stated that the Veteran's sleep apnea was most likely due to weight gain by the Veteran over a thirteen to fifteen year period, due to decreased activity and increased caloric intake.  The examiner further reasoned that the dose of steroids the Veteran was prescribed would not cause weight gain, and that if the Veteran did in fact gain weight from steroid use it would have been quicker and not over a period of fifteen years.

In March 2012, the Veteran submitted internet correspondence indicating that sleep apnea could be related to weight gain.  In March 2012, the Veteran argued that his weight gain was caused by his depression medication, and his degenerative joint disease.  In the Veteran's Notice of Disagreement, received in May 2012, the Veteran stated that when he left service in November 1994 he weighed 225 pounds, and that in 2002 he weighed 259 pounds.  The Veteran stated that his weight gain was based on his limited physical ability due to his service-connected knee disabilities.  The Veteran stated that he was very active before his knee injury.  The Veteran reiterated that his weight gain was caused by his service-connected disabilities, which in turn caused his sleep apnea.       

An August 2013 Gulf War Examination noted that the Veteran suffered from obesity with a BMI markedly elevated at 41.5 and was considered morbidly obese, as the normal BMI is 19-25.  Aquatic exercise was recommended, and in relation to the Veteran's sleep apnea, the examiner noted that the Veteran would benefit from weight loss for long term management.  

In the Veteran's April 2014 VA Form 9, the Veteran argued that his sleep apnea should be service-connected on a secondary basis, and alleged that his service-connected fibromyalgia and medications taken for fibromyalgia caused his sleep apnea.   

In September 2015 the Veteran underwent a sleep apnea DBQ.  The Veteran was diagnosed with obstructive sleep apnea, and his use of medication and CPAP for his sleep apnea was noted.  The examiner noted that the Veteran's obesity was related to his sleep apnea.  The examiner stated that the Veteran's depression, knee problems, and fibromyalgia were not considered causes of sleep apnea, and that he was unable to state without resort to speculation as to whether or not the Veteran's weight gain or use of prescription medication for his service-connected disabilities caused or aggravated the Veteran's sleep apnea.

In November 2015 the Veteran's representative argued that the Veteran's sleep apnea developed on a secondary basis to the Veteran's service-connected disabilities.  The submission also included medical literature from the internet. 

In March 2016 an addendum opinion was obtained.  The examiner reported that the Veteran is morbidly obese, which is the cause of his obstructive sleep apnea.  The examiner further explained that morbid obesity is not just caused by inactivity or sedentary lifestyle, but is multifactorial.  The examiner stated that dietary habits play a larger role than inactivity with causing obesity, which was supported by a medical journal finding.  The examiner overtly stated that the Veteran's knee problems did not by itself cause the obesity of the Veteran.  The examiner further opined that there are many people with bilateral knee osteoarthritis, and even amputees who are not obese.  The examiner agreed with the notion, and medical literature which indicated that depression, and fibromyalgia, and conditions used to treat those conditions can produce weight gain.  The examiner however, noted that in the instant case it was not applicable.  

The examiner reviewed the Veteran's weight chart and noted that in 1997 the Veteran was 230 pounds with a BMI of 35, which is already obese.  In 2000 the Veteran weighed 263 pounds with a BMI of 40.  The examiner stated that since that time the Veteran's weight has been fairly stable, with a steady increase reaching 302 pounds in May 2007, decreasing to 288 pounds in January 2008, with a decrease to 272 in 2013 to where it remains presently.  The examiner noted that the Veteran was not diagnosed with depression until 2003, and that there was no significant change in weight at that point in time.  

The examiner concluded that the Veteran was obese before documented symptoms of depression and fibromyalgia and any treatment for those conditions.  The examiner stated that the Veteran's depression, bilateral knee disabilities, and fibromyalgia, including weight gain and medication taken for those disabilities was less likely than not the cause of the Veteran's sleep apnea.  With regard to aggravation based on the Veteran's service-connected disabilities, the examiner noted that there is no permanent progression at an abnormally high rate of the Veteran's sleep apnea.  The Veteran's sleep apnea was diagnosed in 2010 as being moderate with an AHI of 17.  Current polysomnogram documents moderate sleep apnea with an AHI of 16.3, with stable and not progressively worsening sleep apnea.    

The Veteran has consistently been diagnosed with obstructive sleep apnea throughout the appeal period, there is no doubt that the Veteran suffers from the disability.  Thus, the first element of service connection has been fulfilled.  The Veteran is also service connected for depression, bilateral knee arthritis, and fibromyalgia.  The Veteran therefore fulfills the second element necessary for service connection on a secondary basis.  However, the Veteran is unable to fulfill the crucial third element of nexus.    

The Board notes the opinion from December 2010 submitted by M.P., PSY. D. which stated that the Veteran's excess weight was also a factor in the Veteran developing sleep apnea.  However, the opinions submitted by VA examiners are of a higher probative value, specifically the most recent addendum from March 2016.  In that opinion, the examiner determined that the Veteran's sleep apnea was not caused or aggravated by the Veteran's service-connected disabilities, nor did the Veteran's service-connected disabilities or medications cause the Veteran's weight gain.  The December 2010 submission did not contain a review of the entire record, not did it provide rationale.  Thus, the more recent review of the Veteran from March 2016, which included a review of the entire claims file, review of sleep studies, and included a history and thorough review of the Veteran's weight gain is of a much higher probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).
Finally, while the Veteran may believe that his sleep apnea is related to his service-connected disabilities, he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his sleep apnea, predicated on a secondary basis does not create the requisite nexus needed for secondary service connection.

While the symptoms of sleep apnea are capable of lay observation, self-diagnosis of sleep apnea is not capable by lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Diagnosing sleep apnea and the determination of an etiology for sleep apnea is a complex medical question requiring knowledge of sleep patterns, breathing, the respiratory system, and evaluation of sleep studies; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to self-diagnose sleep apnea or provide the requisite nexus opinion for sleep apnea.  See Woehlaert v. Nicholson.  Furthermore, the medical evidence of record fails to provide a positive opinion, to the "at least as likely as not" standard regarding the Veteran's sleep apnea.

The medical opinion from March 2016 contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions and arguments in the analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds the specific discussion of the causes for the Veteran's weight gain being multifactorial especially convincing.  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his sleep apnea was due to his weight gain from his service-connected disabilities, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include on a secondary basis, is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


